Title: To John Adams from Thomas Brand Hollis, 3 March 1791
From: Hollis, Thomas Brand
To: Adams, John



Dear Sir
March 3d. 1791

I am much in your debt for letters by mr Knox General Mansell & Mr Broome who seems an excellent citizen we had an American dinner all rejoiced in the welfare of America & remember’d our friend & the Patriots of that country.
I have just recd intelligence of the Boxes of Books for cambridge have been recd.  the former letter not coming to hand yesterday the 2 of march I sent on board the Apollo Captn Wm Billing a case for John Adams vice President of the United States, containing Book for you particularly the 2 vol of the History of Bologna which you have preserved to the world I sent it in the condition it is in supposing you would make as like your first vol. as might be several tracts which will amuse a parcell for mrs Adams my amiable friend & a fish caught in Dorsetshire for her table to whom I wrote some time agoe for the engaging compliment she with her daughter have made me some tracts to be given to the Library of Philadelphia anonimously all of which you have should be glad to know in what state the Librariyes are in that city.
many thanks for your tracts every thing from America is interesting & agreable me some years past your pleasing advice would had great weight with me—there is no doubt the french will succeed & continue a free & liberal nation the family seems to be taking leave of the country the aunts are gone.
I wished to have sent you a new book additions to common sense but cannot I write this to inform you of the case of books as I could put any note in the box being straitned for time.
we go on in old way—a bill to relieve the Dissenting catholicks who will probably be put on a better footing that the protestant Dissenters at which I shall rejoice.
“Aristocracy has never but one child. the rest are thrown to the cannibal for prey & the natural parent prepares the unnatural repast.
every thing which out of nature in man affects more or less the interest of society so does this—
Etablish family justice & Aristocracy falls.Aristocracy is kept up by family Tiranny & injustice”
Farewell. Health & good spirit to you & Mrs Adams and I am as ever Dear Sir / with esteem & affection / yr friend

T Brand Hollisam obliged to stop.